Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments/Arguments

Applicant’s arguments with respect to claims 1, 3, 6-14, 16 have been considered but are moot because the arguments do not apply to the current rejection.
Applicant’s arguments, see remarks, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1, 3, 6-14, 16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mueller et al (2014/0169914) in views of Johansson (4615220).


Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claims 1, 9 and 16.  The “a measurement of the force” recited in claim 1 is interpreted as to sensor (see paragraph 26 publication of the application).  The “force measurement installation” recited in claims 9 and 16 is interpreted as to sensor (see paragraph 26 publication of the application).  




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (2014/0169914) in views of Johansson (4615220).
	For claim 1, Mueller teaches a method for producing container shells (22 as shown in fig.1 and 2)(abstract, lines 1-2), wherein rounded shells (22 as shown in fig.1-2) are transported from a transport installation (28 as shown in fig.1-2) to a roll seam welding machine (26 as shown in fig.1-2) having welding rollers (30 and 32 as shown in fig.1-2) and the shells (22 as shown in fig.1-2) pass through a calibration tool (24 as shown in fig.1) with a plurality of calibration rollers (par.14, lines 18-21 and figures 3b and 3b shows calibration rollers) arranged in a wreath-like way before the welding rollers (30 and 32 as shown in fig.1-2) of the roll seam welding machine (26 as shown in fig.1-2) (par.14, lines 15-25), wherein a sensor measures of the force (sensors 52, 54 and 56 as shown in fig.1-2) exerted by the respective shell one the calibration rollers of the calibration tool (24 as shown in fig.1 and 2) (par.19, lines 9-20 and par.31, lines 1-15), and the measured force is evaluated (element 50 does the evaluation in par.15, lines 1-5) as information for the overlapping width of the shell (par.19, lines 9-20 and par.31, lines 1-15), characterized in that the calibration tool comprises two parts (fig.3b below shows that calibration rollers are surrounding by two parts), each of which carries calibration rollers (each part carries rollers as shown fig.3, 3b, 3c and 3c), and wherein the force exerted by the respective shell on the two parts is measured (par.19, lines 9-20 and par.31, lines 1-15) (fig.3, 3b, 3c and 3c shows calibration rollers)), a yoke  connects the two parts (fig.3b below shows a yoke that connects two parts part 1 and part 2 as shown fig.3b below).


    PNG
    media_image1.png
    399
    597
    media_image1.png
    Greyscale

Mueller teaches of making several measurements fails to teach the deformation of the yoke is measured and used as the measured force. 
 	Johansson teaches, similar yoke system measurement, the deformation of the yoke is measured and used as the measured force (abstract, lines 3-13) (col.3, lines 28-40).  It would have been obvious to one ordinary skill in the art at the time of the invention was made to modify welding system of Mueller with the deformation of the yoke is measured as taught and suggested by Johansson for the purpose of forming accurate control and measurement of small forces and small movements in a loading device intended for essentially greater forces and movements (Johansson, col.1, lines 10-12). 	 	For claim 3, Mueller further teaches wherein the force exerted on all calibration rollers is measured (par.19, lines 9-20 and par.31, lines 1-15) (fig.3, 3b, 3c and 3c shows calibration rollers)).  	 	For claim 6, Mueller further teaches wherein the exceedance or shortfall of a predefined threshold value is used as information for the measured force that the overlapping width of the shell is beyond a setpoint (par.16, lines 1-5, par.19, lines 9-20 and par.31, lines 1-15). 	For claim 7, Mueller further teaches wherein the method is applied to test container shells and is used for adjusting the calibration tool (24 as shown in fig.1 and 2) before initiating the series production of container shells (par.16, lines 1-5, par.19, lines 9-20 and par.31, lines 1-15).  	For claim 8, Mueller further teaches wherein the method is applied to shells during series production of container shells and shells (22 as shown in fig.1-2) with an overlapping width beyond a predefined lower or upper threshold are removed from the series after welding (par.17, lines 1-10, par.19, lines 9-20 and par.31, lines 1-15).  	For claim 9, Mueller teaches device (10 as shown in fig.1 and 2) for producing container shells from blanks (22 as shown in fig.1-2) (abstract, lines 1-3), comprising a transport device for transporting rounded shells and a roll seam welding machine, in which the blanks (12 as shown in fig.1) with overlapping edges are welded by means of welding rollers (30 and 32 as shown in fig.1-2) of the roll seam welding machine (26 as shown in fig.1-2) (par.14, lines 15-25), wherein the device (10 as shown in fig.1 and 2) has a calibration tool (24 as shown in fig.1) with a plurality of calibration rollers (fig.3b and 3c shows calibration rollers) arranged in a wreath-like way, which is arranged in transport direction (the transport direction thru element 12 and 28 as shown in fig.1) before the welding rollers (30 and 32 as shown in fig.1-2) of the roll seam welding machine (26 as shown in fig.1-2) (par.12-20), and which has force measurement installation (sensors 52, 54 and 56 do the measurement as shown in fig.1-2), by means of which a measurement and evaluation (element 50 does the evaluation as shown in fig.1) of the force exerted by the respective shell on the calibration roller is carried out at least a calibration roller (par.19, lines 9-20 and par.31, lines 1-15), wherein a signal reflecting the measured force is generated by the force measurement installation (sensors 52, 54 and 56 do the measurement as shown in fig.1-2), and the signal is evaluated in the device as information for the overlapping width of the shell (par.19, lines 9-20 and par.31, lines 1-15), characterized in that wherein the calibration tool is formed by multiple parts (fig.3b and 3c shows that calibration rollers are surrounding by two parts), and the force measurement installation is adapted to measure the force acting between the parts of the calibration tool (par.19, lines 9-20 and par.31, lines 1-15) (fig.3, 3b, 3c and 3c shows calibration rollers)), and wherein the device has a yoke connecting the parts of the calibration tool (fig.3b below shows a yoke that connects two parts part 1 and part 2 as shown fig.3b below).


    PNG
    media_image1.png
    399
    597
    media_image1.png
    Greyscale



Mueller fails to teach the force measurement installation is adapted to measure the deformation of the yoke. 
 	Johansson teaches, similar yoke system measurement, the force measurement installation is adapted to measure the deformation of the yoke (abstract, lines 3-13) (col.3, lines 28-40).  It would have been obvious to one ordinary skill in the art at the time of the invention was made to modify welding system of Mueller with the deformation of the yoke is measured as taught and suggested by Johansson for the purpose of forming accurate control and measurement of small forces and small movements in a loading device intended for essentially greater forces and movements (Johansson, col.1, lines 10-12). 	For claim 10, Mueller further teaches wherein the force measurement installation (sensors 52, 54 and 56 with element 50 do the measurement and evaluation as shown in fig.1-2) is adapted to evaluate the signal (par.15, lines 1-8).  	For claim 11, Mueller further teaches wherein the method has a welding monitor (50 as shown in fig.1) which is connected to the force measurement installation (sensors 52, 54 and 56 do the measurement as shown in fig.1-2) and adapted to evaluate the measured force signal (par.15, lines 1-8).  	For claim 12, Mueller further teaches wherein the method has a controller (42 as shown in fig.2) connected to the force measurement installation and adapted to evaluate the measured force signal (par.31, lines 3-8).  	For claim 13, Mueller further teaches wherein the force measurement installation (sensors 52, 54 and 56 do the measurement as shown in fig.1-2) is adapted to measure the force exerted on multiple calibration rollers of the calibration tool (24 as shown in fig.1) (fig.3, 3b-3c) (par.19, lines 9-20 and par.31, lines 1-15).  	For claim 14, Mueller further teaches wherein the calibration tool is formed by two parts (fig.3b and 3c shows that calibration rollers are surrounding by two parts), (par.19, lines 9-20 and par.31, lines 1-15) (fig.3, 3b, 3c and 3c shows calibration rollers)).  	For claim 16, Mueller teaches calibration tool (24 as shown in fig.1) for a production installation for roll seam welded container shells (22 as shown in fig.1)(abstract, lines 1-3)(par.14, lines 1-2 and lines 15-20), wherein the calibration tool (24 as shown in fig.1) has a plurality of calibration rollers (fig.3b and 3c) (par.14, lines 15-18) arranged in a wreath-like way (par.14, lines 15-20), and a force measurement installation (sensors 52, 54 and 56 as shown in fig.1 and 2) for measuring the force exerted by a container shell passing through the calibration tool (24 as shown in fig.1) onto at least one of the calibration rollers (par.19, lines 9-20 and par.31, lines 1-15), wherein a signal reflecting the measured force is generated and output by the force measurement installation, or wherein a signal derived from the measured force is output by the force measurement installation (par.19, lines 9-20 and par.31, lines 1-15) (fig.3, 3b and 3c), the force measurement installation is adapted to measure the force exerted on multiple calibration rollers of the calibration tool (24 as shown in fig.1) (par.19, lines 9-20 and par.31, lines 1-15) (fig.3, 3b and 3c), the calibration tool is formed by two parts (fig.3b and 3c shows that calibration rollers are surrounding by two parts), and wherein the force measurement installation is adapted to measure the force acting between the parts of the calibration tool (par.19, lines 9-20 and par.31, lines 1-15) (fig.3, 3b, 3c and 3c shows calibration rollers)), the device has a yoke connecting the parts of the calibration tool (fig.3b above shows a yoke that connects two parts part 1 and part 2 as shown fig.3b above).
Mueller fails to teach the force measurement installation is adapted to measure the deformation of the yoke. 
 	Johansson teaches, similar yoke system measurement, the force measurement installation is adapted to measure the deformation of the yoke (abstract, lines 3-13) (col.3, lines 28-40).  It would have been obvious to one ordinary skill in the art at the time of the invention was made to modify welding system of Mueller with the deformation of the yoke is measured as taught and suggested by Johansson for the purpose of forming accurate control and measurement of small forces and small movements in a loading device intended for essentially greater forces and movements (Johansson, col.1, lines 10-12).

Response to Amendments/Arguments

Applicant’s arguments with respect to claim(s) 1, 3, 6-14, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“the force measurement installation is adapted to measure the deformation of the yoke” in claims 1, 9 and 16, has been considered but is moot, because the examiner applied new art, Johansson (4615220), that covers newly claimed limitation.  

 	Applicant argues that the prior art, Mueller, does not teach or suggest force measurement installation. however, examiner respectfully disagrees with applicant because Mueller teaches the overlapping may be measured in the calibration tool by carrying out a force measurement of at least one of the calibration rollers, in order to determine the force with which the calibration roller acts upon the body during its pass through the tool, the measurement value or a deviation from given boundaries is passed to the controller, and the variation of the welding force and/or the variation of the welding current and/or of the welding spot distance are provided as control variables for the compensation of the variables of the calibration.
	
 	Regarding dependent claims arguments, Applicant refers to the arguments presented with respect to claims 1 and 20 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.
 	

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761